Citation Nr: 9926960	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  95-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthritis.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had recognized active service from September 1941 
to October 1942, and from June 1945 to June 1946.  He was a 
prisoner of war (POW) from April to October 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in October 1994 the RO denied 
entitlement to service connection for post-traumatic 
arthritis and ischemic heart disease, denied entitlement to 
an evaluation in excess of 30 percent for PTSD, and denied 
entitlement to evaluations in excess of 10 percent for 
hearing loss and chronic otitis media.  Subsequently, the 
veteran perfected an appeal as to these issues.

In December 1995 the RO granted entitlement to service 
connection for ischemic heart disease.  As the veteran has 
expressed no disagreement with that determination, the Board 
finds there are no unresolved matters as to this issue 
remaining on appeal.

In May 1996 the RO, inter alia, granted entitlement to a 50 
percent disability rating for PTSD, and continued 10 percent 
evaluations for hearing loss and chronic otitis media.

The Board notes the issue of entitlement to service 
connection for arthritis was previously denied in September 
1977 and November 1984.  Although VA law generally requires 
new and material evidence be submitted to reopen a previously 
disallowed claim, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a claim for service connection for a 
presumptive disease specific to former prisoners of war may 
be based upon facts occurring since any prior final denial of 
that claim.  Suttman v. Brown, 5 Vet. App. 127 (1993).  


FINDINGS OF FACT

1.  The claim for service connection for post-traumatic 
arthritis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his increased rating 
claim for PTSD.

3.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his increased rating 
claim for hearing loss.

4.  The veteran without good cause failed to report for a 
scheduled VA examination associated with his increased rating 
claim for chronic otitis media.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for post-traumatic arthritis.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to an evaluation in 
excess of 50 percent for PTSD is denied as a matter of law.  
38 C.F.R. § 3.655 (1998).

3.  The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for hearing loss is denied as a matter 
of law.  38 C.F.R. § 3.655 (1998).

4.  The veteran's claim for entitlement to an evaluation in 
excess of 10 percent for chronic otitis media is denied as a 
matter of law.  38 C.F.R. § 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998). 

Service connection can also be granted for certain diseases 
specific to former prisoners of war, including post-traumatic 
osteoarthritis, if manifest to a degree of 10 percent or more 
at any time after discharge or release from active military, 
naval or air service even though there is no record of such 
disease during service if the veteran is a former POW and, as 
such, was interned for not less than 30 days.  38 C.F.R. 
§ 3.309(c) (1998).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d) (1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).


In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999);  38 C.F.R. § 3.304(d) (1998).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  




The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded);  see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background and Analysis

In this case, medical evidence has been submitted which 
includes diagnoses of osteoarthritis and degenerative 
arthritis of multiple joints.  The medical reports, however, 
do not provide opinion as to the etiology of these disorders.

RO correspondence dated in July 1996 requested the veteran 
submit information describing the traumatic incidents he felt 
had caused his traumatic arthritis.  Information concerning 
medical treatment the veteran had received for this disorder 
since service was also requested.  The record reflects no 
subsequent response was received.

Based upon the evidence of record, the Board finds competent 
medical evidence has not been submitted which demonstrates 
the veteran's degenerative arthritis is due to an injury or 
disease incurred in or aggravated by active service.  There 
is no medical evidence relating a diagnosis of osteoarthritis 
or degenerative arthritis to active service.

In addition, although records include diagnoses of 
osteoarthritis and degenerative arthritis, no evidence has 
been submitted indicating a diagnosis of post-traumatic 
arthritis.  The Court has specifically held that a diagnosis 
of arthritis other than post-traumatic osteoarthritis does 
not give rise to the presumption of service connection.  See 
Mullins v. Derwinski, 2 Vet. App. 522, 524 (1992).  
Accordingly, the Board finds that a presumption of service 
connection is not warranted, since degenerative arthritis is 
not listed as a disease specific to a former POW.

The only evidence of a nexus to active service is the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board concludes the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for post-traumatic arthritis.  See 
38 U.S.C.A. § 5107(a).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded him greater consideration than 
his claim in fact warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996),  aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for entitlement to service connection 
for post-traumatic arthritis is not well grounded, the 
doctrine of reasonable doubt has no application to his case.

Higher Rating Claims
Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (1998).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  


The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).


Factual Background and Analysis

In this case, the record reflects that in April 1998 the RO 
notified the veteran at his address of record that VA medical 
examinations were to be scheduled in connection with his 
increased rating claims for PTSD, hearing loss, and chronic 
otitis media.  The correspondence also informed the veteran 
that failure to report for a scheduled examination without 
good cause could adversely affect his claim.

VA records show the veteran failed to report for scheduled VA 
examinations on May 8, 1996. 

In a September 1999 informal hearing presentation the 
veteran's service representative noted the reasons for the 
veteran's failure to report for the scheduled examinations 
were unknown but requested the case be remanded to re-
schedule examinations to determine the true extent of the 
veteran's service-connected disabilities.


Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
VA examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's increased rating 
claims for PTSD, hearing loss, and chronic otitis media must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for post-traumatic 
arthritis, the appeal is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
otitis media is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

